Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 2 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application No. 17/327,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim 1 has been amended to include the previously identified allowable subject matter of claim 4, now cancelled.
Claim 1 now requires that both the first part and the second part of the silicone based topical skin adhesive comprises a vinyl-terminated polydimethylsiloxane polymer.  Prior art Lindgren discloses that the second part comprises such a polymer (para. [0125]) but does not specify that both the first and second parts comprise such a polymer and it would not have been obvious to modify Lindgren without improper hindsight analysis.
Claims 2, 3, 5-10 depend from claim 1.
Claim 11 has been amended to include the previously identified allowable subject matter of claim 16, now cancelled.
Claim 11 now requires silica fume particles.  Although prior art Lindgren discloses silica particles, Lindgren is silent in regards to silica fume particles and it would not have been obvious to modify Lindgren’s components without improper hindsight analysis.
Claims 12-15 and 17-19 depend from claim 11.
Claim 20 has been amended to include the previously identified allowable subject matter of claim 21, now cancelled.
Claim 20 now requires silica fume particles.  Although prior art Lindgren discloses silica particles, Lindgren is silent in regards to silica fume particles and it would not have been obvious to modify Lindgren’s components without improper hindsight analysis.
Claim 22 has been amended to be in independent form and now includes the limitations of original claim 20 and the previously identified allowable subject matter of claim 22.
Claim 22 requires silica fume particles.  Although prior art Lindgren discloses silica particles, Lindgren is silent in regards to silica fume particles and it would not have been obvious to modify Lindgren’s components without improper hindsight analysis.
Claim 23 has been amended to be in independent form and now includes the limitations of original claim 20 and the previously identified allowable subject matter of claim 23.
Claim 23 requires silica fume particles.  Although prior art Lindgren discloses silica particles, Lindgren is silent in regards to silica fume particles and it would not have been obvious to modify Lindgren’s components without improper hindsight analysis.
Claims 1-3, 5-15, 17-20, 22 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/10/2022